department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number you are exempt under sec_501 of the code and are classified as a private we considered your letter dated date requesting advance approval of your number release date date date uil dear ------------------ grant-making procedures under sec_4945 of the internal_revenue_code the code foundation under sec_509 have graduated from high school or its equivalent and are enrolled or about to enroll in an accredited college or university to be eligible for consideration an individual must demonstrate superior academic achievement evidenced by a high honors distinction for their high school degree additionally the applicant must demonstrate the character and motivation to obtain an education and persevere to complete their education finally the applicant must demonstrate a financial need and be affiliated with a country in the southeastern mediterranean or balkans the applicant must submit an application that contains the following information i past academic performance ii school transcripts iii a curriculum vitae describing academic record and extracurricular interests and iv a letter of recommendation publicity regarding your grants and copies of the required application will be made available to administrators at various high schools various schools and advise them of the availability of the scholarship and request that deserving students submit a completed application_for review grant recipients will be selected by a selection committee consisting of the chairman and the vice-chairman of your board_of directors the selection committee will base its selection of an applicant on the above criteria in no event will a disqualified_person with respect to you be eligible for a grant each grant will be paid_by you directly to the relevant educational_institution for use by the scholarship recipient the educational_institution will agree in writing to use the grant funds to defray the scholarship recipient’s expenses as long as the student continues in good standing you intend to award scholarships depending on the availability of funds to applicants who under your program procedures your board_of directors will contact administrators at you will require a full progress report at least once a year from the student grantee the ’ an express condition of the grant is that it will only be used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code for tuition and fees required for the enrollment or attendance of the grantee at a qualified educational_institution and for fees books supplies and equipment required for courses of instruction at such an educational_institution and room and board related to the attendance of the grantee at a qualified educational_institution an additional condition of the grant is that no part of the grant will be used as payment for teaching research or other services by the grant recipient grantee must maintain a minimum overall grade point average of at all times to remain eligible for continuation of the scholarship grant as taxable_expenditures by sec_4945 sec_4945 includes in the definition of taxable_expenditures any amount_paid or incurred by a private_foundation as a grant to individuals for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that sec_4945 and b of the code impose certain excise_taxes on expenditures defined the grant constitutes a scholarship or fellowship that is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 the grant constitutes a prize or award that is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that ordinarily selection of grantees on an objective nondiscriminatory basis requires that the group from which the grantees are selected be chosen on the basis of criteria reasonably related to the grant and that the group must be sufficiently broad so that the giving of grants to members of such group would be considered to fulfill a purpose described in sec_170 of the code sec_53_4945-4 of the foundation excise_tax regulations provides that to secure approval of a grant-making procedure a private_foundation must demonstrate that a the grant procedure includes an objective and nondiscriminatory selection process b the procedure is designed to result in the performance of the activities intended to be financed and ’ c the foundation will obtain reports to determine whether the grant funds are being properly used therefore assuming that your scholarship program will be conducted as proposed with a no single procedure or set of procedures is required your grant-making procedures as described satisfy the requirements of sec_53 c of the regulations your selection committee will not be in a position to derive a private benefit directly or indirectly if certain grantees are selected over others the group from which you select grantees is sufficiently large to constitute a charitable_class and your criteria for selection are reasonably related to the purpose of your grants by making the scholarship funds available to the recipient through the educational_institution you are ensuring that the funds will be used for proper purposes by requiring the scholarship recipient to provide a progress report to you once a year demonstrating academic achievement you have met the reporting requirements of sec_53_4945-4 of the regulations view toward providing objectivity and nondiscrimination in the awarding of grants we have determined that your procedures in the awarding of scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that grants made under your procedures are excludable from the recipient’s gross_income under sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to your organization’s creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code your system of standards and procedures designed to result in grants that meet the requirements of sec_4945 of the code thus approval shall apply to subsequent grant programs as long as the standards and procedures under which they are conducted do not differ materially from those described in your original request the approval of your grant-making procedures herein constitutes a one-time approval of this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose o individuals should show names addresses purposes of grants manner of selection and relationships if any to members officers trustees or donors of funds to you a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice code provides that it may not be used or cited by others as precedent this ruling is directed only to the organization that requested it sec_6110 of the if you have any questions about this ruling please contact the person whose name and ’ telephone number are shown in the heading of this letter enclosure notice sincerely steven grodnitzky manager exempt_organizations technical group
